Citation Nr: 0004081	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  94-08 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from January 1966 to October 
1968.  This appeal arises from a July 1993 rating decision of 
the Cleveland, Ohio, Regional Office (RO) which denied 
service connection for a psychiatric disability, to include 
post-traumatic stress disorder (PTSD).  The veteran appealed 
this determination.  In March 1996, the Board of Veterans' 
Appeals (Board) remanded this case for development of 
military and medical records.  The case was again remanded by 
the Board in March 1999 in order for the RO to consider 
evidence associated with the claims file since its last 
issued decision.  This case has now returned for final 
appellate consideration.


FINDINGS OF FACT

1.  The evidence establishes that the veteran had active 
service in Vietnam from November 1966 to November 1967.

2.  The evidence establishes that the veteran was exposed to 
combat related traumatic events while serving in Vietnam.

3.  The veteran has received a valid diagnosis for PTSD based 
on his combat related trauma from Vietnam.

4.  There is no medical evidence of record indicating that 
the veteran had a psychiatric disability, other than PTSD, 
during his military service or a psychosis within one year of 
his separation from the military.

5.  The veteran was diagnosed with anxiety and major 
depression many years after his separation from the military 
and there is no medical opinion linking these disorders to 
his military service.






CONCLUSIONS OF LAW

1.  The veteran's PTSD was incurred as a result of his 
military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999); VAOPGCPREC 12-99 
(October 18, 1999).

2.  A psychiatric disability, other than PTSD, was not 
incurred as a result of the veteran's military service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Upon the veteran's enlistment in January 1966, he was 
provided with a comprehensive examination.  On a medical 
history form, the veteran specifically denied any history of 
frequent trouble sleeping, frequent nightmares, depression, 
excessive worry, or nervous trouble.  When asked about 
whether his father was deceased, the veteran wrote 
"unknown."  He reported he had one sibling who was age 16 
and in good health.  His psychiatric evaluation was reported 
to be normal.  A separation examination was given to the 
veteran in October 1968.  He again denied any medical history 
of frequent trouble sleeping, frequent nightmares, 
depression, excessive worry, or nervous trouble.  Regarding 
the health of his father, he reported that he was deceased 
due to a car wreck.  He also reported that he had one sibling 
age 19 who was in good health.  On examination, his 
psychiatric evaluation was normal.

The veteran's U. S. Department of Defense (DD) Form 214 
issued in October 1968 indicated that his primary military 
specialty was wheeled vehicle repairman.  It was noted that 
he had been awarded the Vietnam Service Medal and the Vietnam 
Campaign Medal.  His service personnel records noted that the 
veteran had served in Vietnam from November 1966 to November 
1967.  From December 1966 to May 1967 he was assigned to the 
61st Heavy Equipment Maintenance Company (HEMC) and from June 
1967 to November 1967 he was assigned to the 548th Light 
Maintenance Company.  His primary duties during this tour 
were listed as automobile repairman and wheeled vehicle 
repairman.  It was reported that he had participated in 
Vietnam Counteroffensive Phases II and III.

U. S. Department of Veterans Affairs (VA) medical records 
dated in December 1982 were incorporated into the claim file 
in January 1983.  A social worker note reported that the 
veteran was frustrated over his inability to work due to his 
physical disability.  Private medical records dated from 
September 1979 to September 1982 were received in February 
1983.  These records noted treatment of the veteran's 
vascular problems in his lower extremities.  A letter from 
the veteran's private physician was also received in February 
1983 that discussed his vascular disorder.  In April 1983, a 
VA hospitalization summary dated in December 1982 also 
discussed the veteran's vascular disorder. 

The veteran was afforded a comprehensive VA pension 
examination in February 1983.  He reported no psychiatric 
history or complaints.  On examination, his psychiatric 
evaluation was found to be normal.

In June 1992, the veteran filed a claim for service 
connection for a psychiatric disability, to include PTSD.  He 
asserted that he had been treated for a nervous disorder in 
1966 at a military facility.  The only post-service 
psychiatric treatment reported by the veteran was at a VA 
Medical Center.  VA treatment records dated from December 
1983 to June 1992 were associated with the claims file in 
July 1992.  These records noted complaints and treatment of 
the veteran's physical disabilities, predominately his 
vascular problems.  Private treatment records dated from 
August 1976 to September 1983 were received in August 1992.  
These records noted treatment of the veteran's vascular 
disability.  

By letter of August 1992, the RO requested that the veteran 
submit detailed information regarding his claimed stressors 
associated with his PTSD.  He was informed that this failure 
to submit this evidence in a timely manner could have an 
adverse effect on his claim.  The veteran responded in a 
written statement received later in the same month.  He 
claimed that his stressors included friends dying in mortar 
attacks, friends getting "Dear John" letters, friends 
having their hands blow off after igniting Claymore mines, 
and being exposed to Agent Orange (toxic herbicide).  The 
veteran alleged that his current psychiatric symptoms 
included wanting to be alone, anxiety attacks, difficulty 
sleeping, and a short temper.

A VA psychiatric examination was afforded the veteran in 
August 1992.  It was noted that the veteran suffered with a 
deep venous thrombosis in the right leg that had resulted in 
the amputation of four toes on the right foot.  The veteran 
clamed that this physical disability made it very difficult 
for him to obtain employment.  Since his service in Vietnam, 
the veteran asserted that he had experienced trouble 
sleeping, nightmares, and night shakes.  He alleged that 
since 1979 he had symptoms of wanting to be by himself and 
irritability.  The veteran related that prior to his vascular 
problems he had been able to play with his children and was a 
"happy-go-lucking" person.  He claimed that he had been 
stationed at a depot in Vietnam.  It was alleged that his 
duties included guard duty and reconnaissance patrols around 
the depot.  The veteran asserted that these patrols had been 
attacked by mortar fire.  He alleged that he had witnessed a 
Claymore mine explode in the hands of another servicemember.  
The veteran also claimed that he had witnessed a Vietnamese 
officer be ran over by a vehicle and saw cattle deliberately 
stabbed and shot.  He asserted that he had seen many dead 
bodies.  It was noted by the examiner that the veteran's most 
distressing event from Vietnam was "incoming rounds at 
night."  The veteran claimed that his brother had died in 
Vietnam after he had left the country and he felt guilty that 
he was not there at the time to protect his brother.  The 
diagnosis was moderately severe PTSD.

Another VA psychiatric examination was given to the veteran 
in March 1993.  This examination was conducted by the same 
physician that had seen the veteran in August 1992.  The 
examiner commented that another examination was being 
conducted on the basis that the veteran's service personnel 
records did not verify his combat duty in Vietnam.  The 
veteran denied that he had ever worked as a mechanic while 
serving in Vietnam.  He acknowledged that he had been trained 
as a mechanic, but on arriving in Vietnam was stationed as a 
guard for an ammunition dump.  It was reported that the 
veteran affirmed the history he reported in August 1992.  In 
addition, he asserted that he had been involved in repelling 
enemy attacks on the perimeter of his compound and having 
near misses from bullets and shrapnel.  He also alleged that 
he had seen an acquaintance die about ten yards away from 
him.  The examiner commented:

The [veteran] gives essentially the same 
story as before.  He vehemently describes 
that he was not a mechanic on base and 
that he was out in the bush...[the 
veteran's Vietnam history] is extremely 
consistent after an interval of nine 
months and it should be verifiable...The 
[veteran] presents at this time still 
with symptoms that I would describe to 
[PTSD] given the history as provided.  
Should this information not be verified 
or be effectively refuted, then indeed he 
shall need to be re-evaluated with other 
diagnoses in mind.  However, at this time 
the previous evaluation is substantiated.

A VA discharge summary for a period of hospitalization from 
November to December 1992 was received in May 1993.  The 
diagnoses include anxiety.  The veteran's private treatment 
records from March 1993 were also received in May 1993.  It 
was reported that the veteran was being seen for his 
psychiatric problems which had existed over the past two 
years.  The diagnosis was probable PTSD versus major 
depression and anxiety disorder.

By rating decision of July 1993, the veteran's claim for PTSD 
was denied on the basis that his service personnel records 
did not confirm that he was involved in combat or verify his 
claimed stressors.  In March 1996, the Board remanded this 
case in order to obtain more detailed information about the 
veteran's claimed stressors and attempt to have them verified 
by the military.  By letter of April 1996, the RO requested 
that the veteran submit detailed information regarding his 
claimed stressors from Vietnam.  He was informed that his 
failure to submit this evidence could have an adverse effect 
on his claim.  This information was again requested from the 
veteran in May 1996.

A written statement was received from the veteran in August 
1996.  He claimed that while in Vietnam he had been stationed 
at "Cu Chi" and "Tay-Minh" and his primary duty was 
guarding ammunition dumps.  The veteran alleged that he had 
been exposed to mortar fire and ground attacks at these 
locations.  He asserted that a fellow servicemember in his 
unit had received a "Dear John" letter and then detonated a 
Claymore mine in his hands.  The veteran again noted that the 
death of his brother in Vietnam had been a stressful event 
for him.  He claimed that during his tour in Vietnam he had 
been assigned to the 25th Infantry Division.

The veteran's private treatment records dated from March 1993 
to April 1996 were received in September 1996.  These records 
noted continued treatment of his psychiatric complaints.  
Another set of private treatment records dated from September 
1993 to August 1995 were received in October 1996.  These 
records primarily noted treatment for the veteran's vascular 
disorders.  However, discharge summaries prepared in December 
1993, April 1994, May 1994, September 1994, and November 1994 
noted diagnoses for an anxiety state.

A response was received from the U. S. Armed Services' Center 
for Research of Unit Records (Center) in July 1997.  It was 
reported that the 61st HEMC provided personnel to guard 
ammunition supply points (ASP) at Ling Binh and Tay Ninh, 
Vietnam, between November 1966 and April 1967.  It was also 
noted that the 61st HEMC was stationed at Cu Chi, Vietnam 
during this period.  The Center provided the relevant unit 
histories.  A unit history for the 61st HEMC completed at the 
end of April 1967 reported that this unit had provided a 
guard detail of 45 individuals for an ASP at Long Binh and 42 
individuals for guard duty at an ASP in Tay Ninh.  This guard 
duty was noted to last from mid-February 1967 to mid-March 
1967.  It was noted that the 61st HEMC's primary mission was 
direct maintenance and supply support to all non-divisional 
units in the Chi Chu area and to provide backup support to 
the 25th Infantry Division.  The unit history reported that 
the 61st HEMC had deployed to Vietnam without "shop sets" 
for its "Special Equipment Maintenance Platoon" which was 
responsible for repairing engineer equipment.  Because of 
this lack of equipment, the 61st HEMC had experienced some 
difficulty in performing its assigned mission.  It was 
reported that the Cu Chi Base Camp received approximately 50 
rounds of mortar fire in March 1967, but the 61st HEMC had 
not received any casualties or equipment damage.  In mid-
April 1967, the Cu Chi Base Camp received 43 rounds of 
recoilless rifle fire resulting in three servicemembers 
killed in action and 12 wounded.  It was noted that there had 
been no casualties or equipment damage in the 61st HEMC.  

The veteran was given a VA psychiatric examination in 
September 1997.  It was noted by the RO that attacks against 
the veteran's unit in Vietnam in March and April 1967 had 
been verified.  However, the veteran's claims that he had 
friends killed and injured by a Claymore mine were not 
verified.  The examiner reported that he did not have access 
to the veteran's file.  It was claimed by the veteran that he 
had served as an infantryman during his tour in Vietnam.  He 
alleged that for six months of his tour he worked setting up 
security around an ammunition dump and the rest was spent in 
the field.  The veteran asserted that he had received a 
shrapnel wound to the right flank, but had never been awarded 
a Purple Heart.  He alleged that his contact with the enemy 
was from twice a month to twice a week and included mortar 
attacks, rocket fire, and small arms fire.  The veteran 
claimed that at least half his platoon was killed and that he 
had been awarded the Combat Infantryman's Badge.  He alleged 
that he had witnessed atrocities committed against U. S. 
soldiers and Vietnamese to include a Vietnamese officer being 
run over by a U. S. vehicle, a soldier have his hands blown 
off, a soldier have his legs blown off, a friend received a 
"Dear John" letter and then blew himself up with a grenade, 
and a Vietnamese child blowup himself and a group of U. S. 
servicemen with a grenade.  The diagnosis was PTSD.  The 
examiner commented that "I think that [the veteran] was 
exposed to multiple horrifying and life threatening 
[stressors] in Vietnam and he also endorses a great deal of 
the symptoms outlined in DSM-IV [American Psychiatric 
Association's Diagnostic and Statistical Manual (4th ed. 
1994)] for PTSD."

An addendum to this examination was prepared in November 
1997.  The examiner noted that he had reviewed the veteran's 
claims file.  It was noted that a review of the veteran's 
service personnel records did not corroborate his claims of 
receiving a Combat Infantryman's Badge, being assigned as 
infantry, nor being wounded as a result of combat.  The 
examiner provided the following opinion:

[The veteran] suggested a number of 
combat related activities such as 
receiving mortar fire, having to shoot at 
enemy soldiers, running over a Vietnamese 
officer and killing him under his truck, 
and the suicide of one of his friends.  
These all would be sufficient in some 
people to cause the condition of [PTSD] 
to exist...Of course, it is difficult to 
prove that [the veteran] either did [or] 
did not experience what he says he 
experienced.  If, in fact, he did 
experience those things, and he does have 
the symptoms, then I think the diagnosis 
of [PTSD] is justified.

This same physician prepared another addendum in April 1998.  
It was noted that his examination had been returned to him 
from the RO as inadequate.  The examiner reported that the 
only stressor found verified by the RO was that the veteran's 
unit had undergone mortar fire while stationed in Vietnam.  
It was noted by the examiner that:

[The veteran] mentioned the mortaring 
events during the examination with him, 
but clearly, his strongest memories are 
about unsubstantiated events such as 
driving over the head of the Vietnamese 
with his truck and the man killing 
himself with his grenade.  He also 
relates seeing a child blowing up a 
grenade in the middle of a group of 
American soldiers and also sees people 
falling out of trees and being perhaps 
shot...In conclusion, [the veteran] 
probably did sustain some mortar fire 
directed toward his unit, but in fact, in 
discussing his case with him, [the 
veteran] does not depend heavily upon the 
mortar attacks as the cause of his 
distress, but instead, gives us his main 
stressors as a series of undocumented 
events.  Therefore, based on the C-file 
and the [veteran's] interview, it would 
appear that he does not have [PTSD] as a 
result of being a member of the unit that 
was mortared, though this is a stressful 
event, it certainly does not come up in 
his dreams.  It is not something that he 
discussed at any great length in the 
history that I took from him.  I am not 
in any way stating that being in a mortar 
attack is a pleasant event.  It did 
probably cause a substantial amount of 
stress for [the veteran], but again, I 
would not want to make the diagnosis of 
[PTSD] based on his subjective reports of 
receiving mortar fire.  I also do not 
have any evidence from [the veteran] 
regarding the intensity of the mortar 
fire or his proximity to it, nor does 
that seem to be documented in the C-file 
in any way other than that his unit did 
receive some mortar fire.

A supplemental statement of the case (SSOC) was issued to the 
veteran in September 1998.  He was informed that his claim 
for service connection for PTSD was denied on the basis that 
the only documented stressor, that is mortar fire, was not 
associated with his diagnosis of PTSD.  

In November 1998, the veteran submitted a written statement 
in which he asserted he had informed his psychiatric 
examiners that the death of his brother in the Vietnam War 
had been one of his stressors.  He also argued that the VA 
examiner of September 1997 would not understand how stressful 
a mortar attack could be.  The veteran alleged that the 
mortar attacks he had been subjected to in Vietnam had been 
very stressful and unnerving.  He contended that his listed 
military specialty was irrelevant to his experiences in 
Vietnam.  The veteran asserted that every soldier who 
completes "boot camp" is trained to fight.  He affirmed 
that all of his claimed stressors from Vietnam were true.  
Attached to this statement was a copy of a telegram dated in 
June 1968 that purported to inform the veteran's father that 
his son had been killed in Vietnam earlier that same month.   

In March 1999, the RO obtained a computer printout from the 
Vietnam Veterans Memorial Internet site on the individual 
noted in the June 1968 telegram to have been killed in 
Vietnam.  It was reported that this individual was born on 
September 12, 1943 and was age 24 at the time of his death.

The Board again remanded this case in March 1999 in order to 
have the RO review the evidence submitted by the veteran in 
November 1998.  A SSOC was issued to the veteran in March 
1999 that again denied his claim for service connection for 
PTSD.  It was determined that based on the contemporaneous 
evidence supplied by the veteran during his military service, 
the telegram provided by the veteran in November 1997 could 
not refer to his brother.

A letter was received from the veteran in May 1999.  He 
claimed that his mother and father had separated when he was 
a baby.  The veteran alleged that his mother had told him 
that his father was dead.  It was asserted by the veteran 
that he did not know that his father was alive until his 
brother's funeral.  Regarding his assertions on his military 
records, the veteran wrote "I could only guess his age as I 
never got to see him a lot, to know a lot about him."  The 
veteran asserted that because he grew up in a broken family 
it was hard for him to know a lot about his relatives.


II.  Applicable Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. §§  3.303, 
3.304 (1999).  Where a veteran served ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (1999).  Where there is a chronic disease shown as 
such in service or within the presumptive period under 38 
C.F.R. § 3.307 (1999) as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  
38 C.F.R. § 3.303(b) (1999).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1999).

In the case of any veteran who engaged in combat with the 
enemy in active military service during a period of war, the 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravate by such service satisfactory lay or other evidence 
of service incurrence, notwithstanding the fact that there is 
no official record of such incurrence or aggravation in such 
service.  However, this evidence must be consistent with the 
circumstances, conditions, or hardships of the veteran's 
military service.  38 U.S.C.A. § 1154(b) (West 1991).

After consideration of all evidence and material of records 
in a case before the VA, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(a) (West 1991).

According to the VA's General Counsel (GC), the ordinary 
meaning of the phrase "engaged in combat with the enemy," 
as used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  The determination as to what evidence may be 
satisfactory proof that a veteran "engaged in combat with 
the enemy" necessarily depends on the facts of each case.  
Determining whether evidence establishes that a veteran 
engaged in combat with the enemy requires evaluation of all 
pertinent evidence in each case, and assessment of the 
credibility, probative value, and relative weight of the 
evidence.  The benefit-of-the-doubt rule in 38 U.S.C. 
§ 5107(b) applies to determinations of whether a veteran 
engaged in combat with the enemy for purposes of 38 U.S.C. 
§ 1154(b) in the same manner as it applies to any other 
determination material to resolution of a claim for VA 
benefits.  VAOPGCPREC 12-99 (October 18, 1999).

The Court held in Cohen v. Brown, 10 Vet. App. 128 (1997), 
that if a veteran has received a diagnosis of PTSD from a 
competent medical professional, the VA must assume that this 
diagnosis was made in accordance with the applicable 
psychiatric criteria in regard to the adequacy of the 
symptomatology and the sufficiency of the stressor.  [See 
also Diagnostic and Statistical Manual of Medical Disorders 
(4th ed. 1994)].  If the veteran has received such a 
diagnosis, the VA can only reject it based on a finding that 
the preponderance of the evidence is against: 1) a PTSD 
diagnosis, 2) the occurrence of the in-service stressor(s), 
or 3) the connection of the present condition to the in-
service stressor.  The Court also ruled that the provisions 
of 38 C.F.R. § 3.303(f) must be considered in conjunction 
with the presumptions granted a veteran under 38 U.S.C.A. 
§ 1154(b), if appropriate.

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).


III.  Analysis

The Board finds that the veteran's claim for service 
connection for a psychiatric disability is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further development is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  The 
undersigned notes that the Court's recent decision in Stegall 
v. West 11 Vet. App. 268 (1998), held that a Board remand 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  The Board remanded this 
case in March 1996 and March 1999.  The above noted factual 
background indicates that the RO fully complied with the 
remand instructions.  In addition, the RO's statement of the 
case in November 1993 and subsequent SSOC's, in addition to 
the Board's remand of March 1996, contained a detailed 
analysis of the criteria used to establish a claim of PTSD.  
The veteran and his representative have had an opportunity to 
present arguments based on this criteria and have availed 
themselves of this opportunity on repeated occasions.  See 
Robinnette v. Brown, 8 Vet. App. 69 (1995); see also Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Thus, appellate 
consideration at this time is warranted.

Turning to the merits of the veteran's claim, it is clear 
from the military records that the veteran served in Vietnam 
from November 1966 to November 1967.  The undersigned notes 
that on three different psychiatric examinations a diagnosis 
for PTSD was reported.  In the first examination of August 
1992, the stressors noted included the veteran being 
subjected to mortar attack, a soldier being injured due to a 
mine or grenade explosion, witnessing the death of a 
Vietnamese officer and cattle, observing dead bodies, and 
learning of the death of his brother due to combat in 
Vietnam.  This examiner opined that the veteran's most 
distressing event was being subjected to incoming rounds at 
night.  Another psychiatric examination by this same 
physician in March 1993 and noted additional stressors of 
repelling enemy attacks while on perimeter guard and 
witnessing the death of an acquaintance.  The private 
examination report of March 1993 failed to note on what 
stressors this examiner based his diagnosis of PTSD.

In the psychiatric examination of September 1997, the noted 
stressors include the veteran being subjected to mortar, 
rocket, and small arms fire, sustaining a shrapnel wound, 
witnessing the death of half his platoon, witnessing a 
soldier lose his hands and another his legs in explosions, 
witnessing a friend commit suicide with a grenade, and 
witnessing a Vietnamese child kill himself and a group of 
U.S. soldiers with a grenade.  In the addendum of April 1998, 
this examiner opined that the veteran's subjection to mortar 
fire in and of itself was not sufficient for a diagnosis for 
PTSD.  This opinion appears to be based on the veteran not 
emphasizing this stressor during the examination interview.

There is no objective evidence of record to indicate that the 
veteran's military specialty was in the infantry, that he had 
ever been wounded as a result of hostile fire, or that he had 
been awarded a medal for valor or the Combat Infantryman's 
Badge.  Neither the veteran's service records nor the unit 
histories have verified that he witnessed a suicide or 
attempted suicide, the death of a Vietnamese officer, the 
death of cattle, or the death of U. S. servicemembers in 
grenade attacks.  In fact, the unit histories specifically 
refute his claim that half his platoon were casualties in 
Vietnam as every incident reporting enemy attacks noted that 
no casualties had been sustained in his company.  Finally, it 
is determined that the veteran's claim that his brother was 
killed in Vietnam is implausible on the evidence currently 
before the Board.  As noted by the RO, the information about 
the individual killed in June 1968 does not match the 
information noted by the veteran in his contemporaneous 
service records, specifically the age of his sibling.  In any 
event, it seems unlikely that the veteran could sustain a 
substantial stressor over the death of a sibling he hardly 
knew, a fact he acknowledged in his letter of May 1999.

A review of the veteran's service records and the unit 
histories received in July 1997 does show that if not the 
veteran, at least his company, was subjected to a mortar 
attack in March 1967, an attack by the enemy using direct 
fire weapons in April 1967, and served at least one month of 
continuous security/perimeter guard duty from February to 
March 1967.  Based on this objective evidence, and applying 
the provisions of 1154(b) to the circumstances reported in 
these records, it is conceded that the veteran was subjected 
to mortar, recoilless rifle, and small arms fire from the 
enemy.  These circumstances would also make it likely that 
the veteran saw dead and wounded soldiers after the attack on 
Cu Chi in April 1967.  Thus, these latter stressors have been 
verified by the objective evidence.

The VA examiner of September 1997 opined that the veteran's 
subjection to a mortar attack, an opinion that presumably 
also applied to the direct weapons attack reported in April 
1967, was not of itself a sufficient stressor that would 
warrant a diagnosis of PTSD.  However, the examiner of August 
1992 specifically cited the veteran's exposure to "incoming 
fire" as his most stressful experience.  As there are two 
different medical opinions on the sufficiency of the verified 
stressors, the evidence is currently in equipoise on this 
point.  Thus, the provisions of 38 U.S.C.A. § 5107(b) require 
that a favorable decision be rendered by the Board and it is 
determined that the verified stressor of a mortar attack was 
sufficient to warrant the veteran's current diagnosis for 
PTSD.

Based on the above analysis, the Board determines that the 
veteran has presented evidence of a verified, in-service 
stressful event on which a medical professional has given a 
diagnosis for PTSD.  This evidences warrants the grant of 
service connection for PTSD.

Regarding the veteran's claim for an acquired psychiatric 
disability other than PTSD, the only other diagnosed 
psychiatric disorders are anxiety and major depression.  
While the veteran claimed on the private psychiatric 
examination of March 1993 that some of his symptoms started 
during his military service, the contemporaneous evidence of 
the time does not confirm this fact.  At the time of his 
separation from the military, the veteran himself denied any 
psychiatric related symptoms and his psychiatric evaluation 
was normal.  Thus, the preponderance of the evidence does not 
support the contention that his psychiatric symptoms have 
continuously existed since his military service.  His anxiety 
and major depression were first diagnosed many years after 
service.  There is no objective evidence that he was 
diagnosed with a psychosis within one year of his separation 
from the military.  Finally, there is no objective medical 
opinion of record that has linked his diagnoses for anxiety 
or major depression to his military service.  Under these 
circumstances, the preponderance of the evidence is against a 
grant of service connection for a psychiatric disability 
other than PTSD.


ORDER

Service connection for PTSD is granted.

Service connection for an acquired psychiatric disability, 
other than PTSD, is denied.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

